DETAILED ACTION

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Mark Kresloff, on November 29, 2021. The application has been amended as follows: 

3.	in the claims: 
*Claim 8 has been amended.  

	Please Rewrite the Claims as follow:

1.	(Previously Presented)  A method for transmitting, by a user equipment (UE), a physical sidelink shared channel (PSSCH) in a wireless communication system, the method comprising:
Performing a sensing for first m subframes among n subframes in a sensing window;
repeating the sensing in the sensing window at intervals of n subframes;
based on the sensing in the sensing window, selecting a subframe from among second m subframes corresponding to the first m subframes in a selection window; and
transmitting the PSSCH through the selected subframe,
wherein a minimum value related to m is indicated by higher layer signaling and the UE determines the second m subframes based on the minimum value.

2.	(Previously Presented)  The method according to claim 1, wherein m is smaller than n.

3.	(Previously Presented)  The method according to claim 1, wherein the result of the sensing of the first m subframes is transmitted to a network for a UE that does not receive a sidelink signal.

4.	(Previously Presented)  The method according to claim 3, wherein the UE that does not receive the sidelink signal receives, from the network, information which is based on the result of the sensing for the first m subframes.

5.	(Original)  The method according to claim 4, wherein the UE that does not receive the sidelink signal determines a PSSCH transmission-related parameter based on the information received from the network.

6.	(Original)  The method according to claim 1, wherein the UE is a pedestrian UE (P-UE).

7.	(Original)  The method according to claim 1, wherein the selection window continuously starts at an end of the sensing window.

8.	(Currently amended)  A user equipment (UE) for transmitting a physical sidelink shared channel (PSSCH) in a wireless communication system, the UE comprising:
a transmitter and a receiver; and
a processor,
wherein the processor is configured to: 
perform a sensing for first m subframes among n subframes in a sensing window,
repeat the sensing in the sensing window at intervals of n subframes,
based on the sensing in the sensing window, select a subframe from among second m subframes corresponding to the first m subframes in a selection window, and
transmit the PSSCH through the selected subframe,
wherein a minimum value related to m is indicated by higher layer signaling and the UE determines the second m subframes based on the minimum value.

9.	(Previously Presented)  The UE according to claim 8, wherein m is smaller than n.

10.	(Previously Presented)  The UE according to claim 8, wherein the result of the sensing of the first m subframes is transmitted to a network for a UE that does not receive a sidelink signal.

11.	(Previously Presented)  The UE according to claim 10, wherein the UE that does not receive the sidelink signal receives, from the network, information which is based on the result of the sensing of the first m subframes.

12.	(Original)  The UE according to claim 11, wherein the UE that does not receive the sidelink signal determines a PSSCH transmission-related parameter based on the information received from the network.

13.	(Original)  The UE according to claim 8, wherein the UE is a pedestrian UE (P-UE).

14.	(Original)  The UE according to claim 8, wherein the selection window continuously starts at an end of the sensing window.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468